United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 22-1202
                          ___________________________

                                      Troy Harper

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

     Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: July 28, 2022
                               Filed: August 4, 2022
                                   [Unpublished]
                                   ____________

Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Troy Harper appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. We agree with the district court

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
that substantial evidence in the record as a whole supports the adverse decision. See
Swedberg v. Saul, 991 F.3d 902, 904-05 (8th Cir. 2021) (standard of review).

       Specifically, we find that the administrative law judge (ALJ) properly
discounted Harper’s subjective pain complaints, see Pierce v. Kijakazi, 22 F.4th 769,
772-73 (8th Cir. 2022) (ALJ properly discounted claimant’s allegations, as he
considered discrepancies between pain complaints and objective examination results,
and relatively conservative course of treatment); and that substantial evidence
supported the ALJ’s residual functional capacity (RFC) determination, see Julin v.
Colvin, 826 F.3d 1082, 1089 (8th Cir. 2016) (ALJ permissibly excluded greater
limitations from RFC after finding that record was not consistent with degree of
symptoms alleged by claimant); Cypress v. Colvin, 807 F.3d 948, 951 (8th Cir. 2015)
(ALJ’s RFC determination was supported by substantial evidence, including objective
findings on examination, diagnostic imaging results, and evidence regarding
claimant’s treatment). Accordingly, substantial evidence supported the ALJ’s
conclusion that Harper was not disabled. See Bernard v. Colvin, 774 F.3d 482, 490
(8th Cir. 2014) (where vocational expert’s answer to hypothetical question, which
plaintiff did not dispute, indicated there was significant number of jobs available to
person with plaintiff’s limitations, there was substantial evidence to support denial
of benefits).

      The judgment is affirmed.
                     ______________________________




                                         -2-